United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OR For the quarterly period ended June 30, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period from to . Commission File Number 001-09014 ChyronHego Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes[ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on August 6, 2014 was 36,706,773. CHYRONHEGO CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2014 and 2013 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months ended June 30, 2014 and 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2014 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRONHEGO CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Unaudited June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset 76 56 Other assets TOTAL ASSETS $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Short-term debt Due to related parties Current portion of pension liability Deferred tax liability Capital lease obligations Total current liabilities Contingent consideration Pension liability Deferred revenue Long-term debt Deferred tax liability Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, Issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding - 35,567,299 at June 30, 2014 and 30,788,251 at December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ChyronHego Corporation shareholders' equity Non controlling interests Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements (unaudited) 3 CHYRONHEGO CORPORATION
